Exhibit 6190 Agronomy Road, 6th Floor Vancouver, B.C. V6T 1Z3 Tel: 604-677-6905 Fax: 604-677-6915 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME REPORTS FIRST QUARTER RESULTS Vancouver, Canada, May 15, 2009 - Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today reported financial results for the first quarter ended March 31, 2009.Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP).At close of business on March 31, 2009, the exchange rate was CAD$1.00US$0.7928. Results of Operations We recorded a net loss of $12.0 million ($0.19 per common share) for the three months ended March 31, 2009 (“Q1-2009”), compared to a net loss of $22.2 million ($0.35 per common share) for the three months ended March 31, 2008 (“Q1-2008”).The decrease in net loss for the current quarter was largely due to decreased research and development expenditures related to vernakalant (oral) and GED-aPC clinical activities. Revenue for Q1-2009 was $0.2 million, a decrease of $0.2 million from $0.4 million in Q1-2008. Research and development expenditures were $7.7 million for Q1-2009 compared to $18.2 million for Q1-2008.The decrease of $10.5 million in Q1-2009 was primarily due to the completion of the Phase 2b trial for vernakalant (oral) in fiscal 2008.General and administration (G&A) expenditures for both Q1-2009 and Q1-2008 were $4.1 million.Amortization for Q1-2009 was $0.8 million compared to $1.0 million for Q1-2008.Interest and other income for Q1-2009 was $0.03 million compared to $0.3 million in Q1-2008.Foreign exchange gains remained consistent at $0.3 million in both Q1-2009 and Q1-2008. Stock-based compensation, a non-cash item included in operating expenses, decreased to $0.4 million for Q1-2009, as compared to $1.0 million for Q1-2008. Liquidity and Outstanding Share Capital At
